 


109 HR 2826 IH: To amend the Public Health Service Act to revise the amount of minimum allotments under the Projects for Assistance in Transition from Homelessness program.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2826 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mrs. Wilson of New Mexico (for herself, Ms. Herseth, Mr. Sanders, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to revise the amount of minimum allotments under the Projects for Assistance in Transition from Homelessness program. 
 
 
1.Minimum allotments under the Projects for Assistance in Transition from Homelessness programSection 524 of the Public Health Service Act (42 U.S.C. 290cc–24) is amended to read as follows: 
 
524.Determination of amount of allotment 
(a)Determination under formulaSubject to subsection (b), the allotment required in section 521 for a State for a fiscal year is the product of— 
(1)an amount equal to the amount appropriated under section 535 for the fiscal year; and 
(2)a percentage equal to the quotient of— 
(A)an amount equal to the population living in urbanized areas of the State involved, as indicated by the most recent data collected by the Bureau of the Census; and 
(B)an amount equal to the population living in urbanized areas of the United States, as indicated by the sum of the respective amounts determined for the States under subparagraph (A). 
(b)Minimum allotment 
(1)In generalSubject to paragraph (2), the allotment for a State under section 521 for a fiscal year shall, at a minimum, be the greater of— 
(A)the amount the State received under section 521 in fiscal year 2005; and 
(B)$600,000 for each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico, and $100,000 for each of Guam, the Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(2)ConditionIf the funds appropriated in any fiscal year under section 535 are insufficient to ensure that States receive a minimum allotment in accordance with paragraph (1), then— 
(A)no State shall receive less than the amount they received in fiscal year 2005; and 
(B)any funds remaining after amounts are provided under subparagraph (A) shall be used to meet the requirement of paragraph (1)(B), to the maximum extent possible.. 
 
